MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                          Dec 14 2016, 8:43 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michelle F. Kraus                                       Gregory F. Zoeller
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        Eric P. Babbs
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Victor S. Perez, Jr.,                                   December 14, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A05-1605-CR-1065
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable John F. Surbeck,
Appellee-Plaintiff.                                     Jr., Judge
                                                        Trial Court Cause No.
                                                        02D04-1510-F5-284



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1065| December 14, 2016    Page 1 of 4
[1]   Following a jury trial, Victor S. Perez, Jr., was convicted of Level 5 felony

      criminal confinement, Level 6 felony strangulation, and class A misdemeanor

      battery. On appeal, Perez argues that the State presented insufficient evidence

      to support his convictions.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On the night of October 3, 2015, Perez and his girlfriend, S.L., were listening to

      music and drinking alcohol at Perez’s apartment. An argument ensued when

      Perez became angry at S.L. for singing along to a song with lyrics about a

      woman cheating on her boyfriend. S.L. told Perez that she was leaving, and

      Perez hugged her and would not allow her to leave. S.L. then tried to call her

      mother to ask her to pick her up, but Perez took S.L.’s cell phone and hid it.

      S.L. found her phone when it started ringing, and she managed to call her

      mother and scream for help before Perez took the phone from her again.


[4]   S.L. tried to leave again, but Perez stood in front of the door, and S.L. slapped

      him in the face. Perez then pushed S.L. down into a garbage can, choked her,

      and spit in her face. When S.L. was finally able to escape from Perez’s grasp,

      she grabbed his keys and ran outside. Perez chased her and dragged her back

      inside by her hair. Perez then took the keys and locked the door to the stairway

      leading to his apartment door. The door had a deadbolt that required a key

      both to enter and to exit.



      Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1065| December 14, 2016   Page 2 of 4
[5]   Once back inside the apartment, Perez locked himself inside a bedroom and

      threatened to kill himself. S.L. believed that Perez had a gun because she

      “could hear it cocking back.” Transcript at 44. S.L. then ran out of the

      apartment and down the stairs, but she could not leave the building because the

      exterior door was still locked and she did not have the key. Meanwhile, S.L.’s

      mother had arrived, and she used a tire iron to try to break the glass in the door

      to free S.L., but was unable to do so. When police arrived, S.L. and her mother

      frantically explained that Perez had a gun and that S.L. was trapped inside.

      The officers broke the glass surrounding the exterior door in order to pull S.L.

      to safety.


[6]   After S.L. escaped, Perez refused to come out of his apartment, and the ensuing

      four-hour standoff ended only after the SWAT team used tear gas to force Perez

      out. During a subsequent search of Perez’s apartment, police discovered two

      handguns hidden in the ceiling tiles.


[7]   As a result of these events, the State charged Perez with criminal confinement,

      kidnapping, strangulation, and battery. A two-day jury trial commenced on

      March 15, 2016, at the conclusion of which Perez was found guilty of criminal

      confinement, strangulation, and battery, but acquitted of kidnapping. Perez

      now appeals.


                                          Discussion & Decision


[8]   Perez challenges the sufficiency of the evidence supporting his convictions.

      Our standard of review for sufficiency of the evidence claims is well settled.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1065| December 14, 2016   Page 3 of 4
       We consider only the probative evidence and reasonable inferences supporting

       the conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not

       assess the credibility of witnesses or reweigh evidence, and we will affirm unless

       no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Id. It is not necessary that the evidence overcome every

       reasonable hypothesis of innocence; rather, the evidence will be found sufficient

       if an inference may reasonably be drawn from it to support the conviction. Id.

       at 147. “The uncorroborated testimony of one witness, even if it is the victim,

       is sufficient to sustain a conviction.” Whitener v. State, 982 N.E.2d 439, 444

       (Ind. Ct. App. 2013), trans. denied.


[9]    On appeal, Perez has done nothing more than argue that S.L’s testimony

       should not be believed and that we should instead credit other conflicting

       testimony. We will not indulge this blatant request to reweigh the evidence and

       judge the credibility of witnesses. S.L. testified to the foregoing facts, and this

       testimony was sufficient standing alone to support Perez’s convictions.

       Additionally, S.L’s testimony was corroborated by the testimony of her mother

       and the responding officers, as well as photos introduced into evidence of S.L.’s

       injuries and the handguns discovered during the search of the apartment.

       Perez’s convictions were amply supported by the evidence.


[10]   Judgment affirmed.


[11]   Riley, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1065| December 14, 2016   Page 4 of 4